Citation Nr: 1639074	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for recurrent boils posterior thorax.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for trichiasis right eye.

5.  Entitlement to service connection for a right hand disability, claimed as right hand numbness with degenerative joint disease, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a respiratory disability, claimed as chronic bronchitis.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to service connection for ischemic heart disease (previously claimed as right carotid artery stenosis), for purposes of entitlement to retroactive benefits.

9.  Entitlement to service connection for left carotid stenosis (claimed as blockage left side of neck and numbness).

10.  Entitlement to service connection for hypertension, claimed as due to exposure to Agent Orange.

11.  Entitlement to service connection for residuals of a broken leg, to include right knee stiffness.

12.  Entitlement to service connection for a left knee disability.

13.  Entitlement to service connection for a gastrointestinal disability, claimed as acid reflux, and claimed as due to exposure to Agent Orange. 

14.  Entitlement to service connection for a dental condition, claimed as breaking and chipping of teeth as residuals of a gum infection, to include as due to exposure to Agent Orange, for purposes of compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1965 to February 1972 and from January 1973 to May 1973.  His service included active duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009, April 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  In February 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

An appeal consists of a timely filed Notice of Disagreement (NOD) and, after a Statement of the Case (SOC) been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  At the February 2012 DRO hearing, the Veteran withdrew issues of entitlement to service connection for a psychological disability as well as earlier effective date claims for the grant of service connection for PTSD and right eye trichiasis; claims which he had initiated an appeal of, but had not yet perfected for appellate review.  See February 2010 NOD and January 2013 Substantive Appeal.  Also, the record shows that the Veteran initiated an appeal of the RO's September 2012 denial of the claim for service connection for hyperlipidemia, see November 2012 NOD, but he did not perfect the appeal of this issue in his April 2016 substantive appeal.  Thus, as these identified issues have not been perfected for appellate review, they are not properly before the Board at this time and will not be further addressed.    

In October 2011, the Veteran raised a claim for service connection for high cholesterol.  In November 2012, he raised a claim for service connection for a skin disability which he described as several small bumps on the top of his head.  As these matters have not been developed for appellate review, they are not properly before the Board and are referred to the RO for appropriate action.  

Also in November 2012, the Veteran informed VA that he no longer wished to pursue claims for service connection for a bilateral ankle disability, left eye condition, groin pain, a total disability rating based on individual unemployability due to service connected disability, left wrist/hand condition and left leg condition (other than the left knee).  Consequently, these matters will not be further addressed.  

In May 2016, the Veteran testified at a Board hearing held in Washington, DC.  A transcript of the hearing is of record.

The issues of entitlement to service connection for residuals of a broken right leg and entitlement to service connection for a right knee disability have been combined and are recharacterized as noted on the title page above.  This is in light of the Veteran's statements and hearing testimony that his right knee problems, notably stiffness, are residuals of a broken right leg/knee in service.    

Service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Claims for outpatient dental treatment submitted to the Veterans Benefits Administration should be referred to the Veterans Health Administration for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381.  In the present case, the record reflects that the Veteran has raised the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the Agency of Original Jurisdiction (AOJ) (i.e., Veterans Benefits Administration) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  Thus, the claim for outpatient dental treatment is referred to the AOJ (which, in this case, is Veterans Health Administration) for appropriate action. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.

The issues of entitlement to service connection for IHD, carotid stenosis, hypertension, residuals of a broken leg to include right knee stiffness, a left knee disability, acid reflux, a respiratory disability claimed as bronchitis, a dental disability for compensation purposes, and bilateral hearing loss, as well as increased rating claims for PTSD and right eye trichiasis, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw the claim for service connection for diverticulitis.

2.  On May 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw the claim for service connection recurrent boils posterior thorax.

3.  A right hand/wrist disability, presently diagnosed as right hand numbness and tingling with mild degenerative joint disease, was not manifest during service or within one year of separation and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for diverticulitis by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to service connection for recurrent boils posterior thorax, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  A right hand/wrist disability, diagnosed as right hand numbness and tingling with mild degenerative joint disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant withdrew at the May 2016 Board central office hearing the issues of entitlement to service connection for diverticulitis and recurrent boils posterior thorax.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Consequently, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the issue of entitlement to service connection for a right hand disability, claimed as right hand numbness with degenerative joint disease, to include as due to exposure to Agent Orange, VA notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

As for assistance, the Board finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The claimant's medical treatment records have been obtained with respect to the claim of entitlement to service connection for a right hand disability, claimed as right hand numbness with degenerative joint disease, to include as due to exposure to Agent Orange, and he has not identified any outstanding private or VA treatment records pertinent to the issues.  He has also been afforded an adequate VA examination in June 2011.  

In addition, as noted above, the Veteran testified before the Board in May 2016.  During the hearing the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below.  In addition to the issues that the Veteran presented testimony on in May 2016 as is reflected in the hearing transcript, he acknowledged at the hearing that there are additional issues that have been perfected for appellate review that he did not wish to present testimony on.  These issues are the subject of a February 2016 statement of the case.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claim herein below.

III.  Analysis

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004; 38 C.F.R. § 3.303(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Facts

A March 1966 service treatment record shows that the Veteran complained of tenderness in the right ulna area.  He was given a provisional diagnosis of rule out fracture and was sent for x-rays.  Right wrist x-rays taken at that time revealed no radiological evidence of bone disease or pathology.  The Veteran was seen the following day complaining that he reinjured his right hand the previous night.  He was given a provisional diagnosis of rule out fracture and was sent for x-rays.  Right hand x-rays revealed no radiological evidence of bone disease or pathology.  

The Veteran was seen in May 1966 for a right wrist recheck.  He had full range of motion and no tenderness.  He was given an ace wrap.  Two days later he was seen again for pain in his right wrist at which time it was noted that he had been in a cast two weeks earlier.  It was also noted that he was brought in via ambulance.  He reported that the right wrist became painful when he was climbing a rope.  There was no edema or point tenderness on examination.  An impression of strain was given.  The Veteran returned to the clinic the following day for a duty status determination for "cmc."  He was noted to have a tender grip and "no cmc" is noted.  

VA discharge examination reports in February 1971, October 1971 and a January 1973 reenlistment examination report show normal clinical evaluations of the upper extremities.  

At a VA examination for his right hand in June 2011, the Veteran reported that he broke his arm in Vietnam and has had trouble ever since.  He complained of numbness and tingling in both hands, worse in the right, and occasional pain and stiffness.  He said the symptoms were worse at night.  Right hand x-rays were taken revealing no acute fracture or dislocation and degenerative changes.  The examiner diagnosed the Veteran as having right hand numbness and tingling and mild degenerative joint disease.  He opined that the Veteran's right hand/wrist disability was less likely than as not (less than 50/50 probability) permanently aggravated by his wrist strain in service in May 1966.  He went on to state that the Veteran's present symptoms did not appear to be related to a previous injury.  He noted that his present symptoms affected both hands diffusely and symmetrically, which did not support late sequelae from a previous injury.

The Veteran reported in writing in October 2011 that his right hand and wrist were hurt in service and his right wrist bothered him.  He also said his hands go to sleep and get numb and tingle when driving and sleeping.  He reported losing all feeling in his hands at times.  

Discussion

1.  Presumptive Service Connection

The Veteran's appeal of his claim for service connection for right hand disability, claimed as right hand numbness and degenerative joint disease, includes his assertions that the condition is due to his exposure to Agent Orange.  Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, the Board concedes that the Veteran performed service in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014).  However, the disability claimed with respect to the right hand is not a disability that VA recognizes as a presumptive disability related to exposure to herbicide agents.  Accordingly, service connection on this presumptive basis is not warranted for this disability.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

The above notwithstanding, the Veteran can still establish service connection for this claimed disability with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct-causation basis.

2.  Direct Service Connection

The Veteran asserts two theories of direct service connection.  The first theory is that his right hand arthritis is due to exposure to Agent Orange.  He does not further elaborate on this theory and there is no probative evidence to support this theory.  In terms of his own opinion that there is a causal nexus between the herbicide exposure and his current right wrist/hand disability, the Board notes that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, i.e., the diagnosis and etiology of the claimed right wrist/hand disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's etiological opinion is not competent evidence of a causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Thus, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against entitlement to service connection for right hand numbness with degenerative joint disease as due to herbicide exposure.  See Combee, 34 F.3d at 1040.

The Veteran also asserts that his right hand disability is the result of a right hand fracture that he suffered in service.  However, after reviewing the evidence of record, the Board finds that the most probative evidence is against a finding that the Veteran's diagnosed right hand numbness and tingling with mild degenerative joint disease is related to service.  As noted, discharge examination reports in February 1971 and October 1971, as well as a January 1973 reenlistment examination report, show normal clinical evaluations of the upper extremities.  Accordingly, service connection under 38 C.F.R. § 3.303(a) or (b) is not warranted.

Regarding the provisions of 38 C.F.R. § 3.303(d), the Board finds that the evidence of record weighs against a link between a current right hand/wrist disability and service.  Rather, as noted above, the VA examiner in June 2011 opined that the Veteran's right hand/wrist disability, diagnosed as right hand numbness and tingling with mild degenerative joint disease, was less likely than as not (less than 50/50 probability) permanently aggravated by his wrist strain in service in May 1966.  He went on to state that the Veteran's present symptoms do not appear to be related to a previous injury.  Importantly, the examiner noted that the Veteran's present symptoms affected both hands diffusely and symmetrically, which did not support late sequelae from a previous injury.  There is no contrary medical opinion on file.

Just as the Veteran's opinion of a link between his right wrist/hand disability and exposure to herbicides has been found to not be credible, the Board finds that his opinion of a link between his present right wrist/hand disability and inservice treatment for right wrist/hand strain is not competent.  As previously noted, while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the diagnosis and etiology of the claimed right wrist/hand disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  

In conclusion, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for right wrist/hand disability, diagnosed as right hand numbness and tingling with mild degenerative joint disease.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of proximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diverticulitis is dismissed.

Entitlement to service connection for recurrent boils, posterior thorax, is dismissed.

Entitlement to service connection for a right hand disability, claimed as right hand numbness with degenerative joint disease, to include as due to exposure to Agent Orange, is denied.



REMAND

A.  Service Connection Claims

IHD/Carotid Stenosis/Hypertension

In May 2016, the Veteran testified that he was diagnosed as having a mini stroke and chronic heart failure at Clearfield Hospital in May 2014 and he was waiting to find out if he needed surgery for a clogged artery.  He asserted that VA did not properly consider his mini stroke and congestive heart failure in conjunction with the provisions under 3.309(e) for ischemic heart disease.  

In light of VA's notice of outstanding, pertinent cardiology treatment records, the Board cannot properly decide the Veteran's cardiac issues until the identified evidence is obtained.  38 U.S.C.A. § 5103A(b).

Residuals of Broken Right Leg/ Left Knee Disability

At the Board hearing in May 2016, the Veteran testified that he was scheduled to receive knee injections the following day.  This evidence is pertinent to the Veteran's service connection claims for right and left knee disabilities and must be obtained.  38 U.S.C.A. § 5103A(b),(c).

Acid Reflux

The Veteran reported in writing in June 2012 that he has acid reflux due to Agent Orange exposure.

Service treatment records include a July 1969 hospital record showing that the Veteran was admitted with a chief complaint of abdominal pain.  In this regard, he was noted to have been in satisfactory health until early that morning when he developed left lower quadrant abdominal pain with radiation into the right lower quadrant.  He reported having nausea and loose stools.  His admitting diagnosis was appendicitis, but at discharge he was assessed as having abdominal pain, etiology unknown.    

Postservice VA treatment records reflect diagnoses of acid reflux.  

VA regulation provides for examinations if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

In light of the evidence showing inservice treatment for a gastrointestinal complaint and postservice diagnosis of acid reflux, and considering the low threshold for finding a link between a current disability and service, the Board finds that the Veteran should be afforded an examination to determine whether he has a current gastrointestinal disorder, claimed as acid reflux, related to service.  

Dental Disability for Compensation Purposes

The Veteran reported in writing in November 2012 that he had an extreme gum infection in service that caused breaking and chipping of his teeth and he requested an examination for his gums and teeth.  He also said that he ran into a fellow Vietnam veteran who was told he had cancer in his gums due to exposure to Agent Orange.  There are few dental service treatment records on file. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2015).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

The Board finds that a VA examination is necessary in this matter to determine whether the Veteran has a dental disability for which compensation may be paid and that is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Respiratory Disability

The Veteran's service treatment records show that he was treated on three occasions in service, in 1966, 1968 and 1973 for episodes of infiltrate, bronchitis, and pneumonitis, respectively.  In July 2012, VA obtained an opinion from a VA examiner who opined against a nexus between the Veteran's postservice bronchitis and the inservice treatment identified above.  In this regard, the examiner concluded that these episodes in service were acute and had resolved without sequelae.  However, the Veteran and his representative testified at the Board hearing in May 2016 that the Veteran had served on flight status in service as a door gunner on helicopters and that no opinion had been obtained as to whether weather changes, atmospheric pressure changes and temperature changes in flight could have contributed to his claimed respiratory disability.  The Board agrees and finds that a remand is warranted so that an addendum opinion can be obtained that addresses this aspect of the claim.  38 U.S.C.A. § 5103A(d).

Hearing Loss Disability

The Veteran reported at a January 2011 VA audiological examination that he has experienced bilateral hearing loss since service.  He is competent to offer statements with respect to symptoms of diminished hearing.  The VA examiner, in turn, offered an unfavorable opinion in January 2011 with respect to a nexus between the Veteran's postservice hearing loss diagnosis and inservice noise exposure.  In this regard, she noted that the Veteran did not seek medical attention for hearing loss for nearly 40 years after service and he had postservice occupational noise exposure.  However, the examiner did not specifically address the Veteran's report of having hearing problems since service.  VA regulations provide that service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  

The United States Court of Appeals for the Federal Circuit has also held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system (interpreted to include tinnitus and sensorineural hearing loss) are among the diseases listed in section 3.309(a).  

Accordingly, a remand is in order so that VA can obtain an addendum audiological opinion that considers the Veteran's report of having hearing problems since service.  38 U.S.C.A. § 5103A(d).

B.  Increased Rating Claims

PTSD and Right Eye Trichiasis

The Veteran was last evaluated for his PTSD and for his right eye trichiasis in 2012.  Subsequent to these examinations, in May 2016, he testified as to having additional symptoms related to these disabilities.  More specifically, he testified that he worked as a commercial truck driver and had to pull over at times to calm down or to take medicine.  He also acknowledged having suicidal ideation, but no plan.  Regarding right eye trichiasis, he testified that he was seeing black spots and had had cataract surgery.  

In view of the Veteran's hearing testimony and the fact that it has been several years since he was last evaluated by VA for these disabilities; a remand is on order so that he can undergo contemporaneous VA examinations,  so as to properly assess his current disability picture with respect to these disabilities.  38 U.S.C.A. § 5103A(d); C.F.R. § 3.326 (a); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Lastly, on remand, any outstanding VA treatment records with respect to the issues being remanded should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  
 
In light of the foregoing, the case is REMANDED for the following action:

1.  Request the Veteran's updated treatment records from the VA Health Care System, dated from January 2016 to the present, to specifically include treatment for knee injections in May 2016, and associate them with the electronic file. 

2.  Ask the Veteran to identify any private medical treatment for the disabilities remanded herein and furnish appropriate authorization for the release of these medical records, to include records from Clearview Hospital in May 2014 for cardiac symptoms.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any current gastrointestinal disorder, claimed as acid reflux.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner should be asked to opine as to whether it is at least as likely as not (a 50% degree of probability or greater) that any diagnosed gastrointestinal disorder had its onset during military service or is otherwise etiologically related to such service.  A complete rationale must be provided for all opinions expressed. 

4.  Schedule the Veteran for a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

5.  Schedule the Veteran for VA psychiatric and eye examinations to assess the current nature, extent and severity of his service-connected PTSD and right eye trichiasis.  The claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination reports.  The examiners should identify the nature and severity of all manifestations of these disabilities, and the PTSD examiner should identify the degree of social and occupational impairment attributable to the Veteran's PTSD. 

6.  Request an addendum opinion from the January 2011 VA audiological examiner, or, if that examiner is unavailable, a similarly qualified examiner, concerning the etiology of the Veteran's current hearing loss disability.  The examiner should opine as to whether it is at least as likely as not (a 50% degree of probability or greater) that any current hearing loss had an onset in service, was caused by service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  The examiner should specifically consider the Veteran's report in January 2011 that he has experienced continuous hearing loss since his discharge from service.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be also noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Request an addendum opinion from the July 2012 VA respiratory examiner, or, if that examiner is unavailable, a similarly qualified examiner, regarding whether it as at least as likely as not (a 50% degree of probability or greater)  that the Veteran's in-service exposure to weather changes, atmospheric pressure changes and temperature changes in flight as a helicopter door gunner is related to his post service bronchitis episodes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


